United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2448
                         ___________________________

                                Joseph Lamont French

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

   Central Credit Services; Integrity Solution Services; Radius Global Services

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: March 7, 2019
                               Filed: March 18, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

     In this action under the Equal Pay Act, Joseph French appeals after the District
     1
Court granted summary judgment in favor of his former employer on his wage-


      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
discrimination and retaliation claims. After de novo review, we conclude that the
District Court did not err in granting summary judgment to defendants. See Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.) (en banc) (standard of review),
cert. denied, 565 U.S. 978 (2011). French’s wage-discrimination claim failed as a
matter of law because the challenged pay differential was undisputedly explained by
a valid factor other than sex. See Price v. N. States Power Co., 664 F.3d 1186, 1191
(8th Cir. 2011) (discussing the burden-shifting framework for a wage-discrimination
claim under the Equal Pay Act). Further, his retaliation claim failed as a matter of law
because he did not present a causal connection between protected activity and his
termination. See Pye v. Nu Aire, Inc., 641 F.3d 1011, 1021 (8th Cir. 2011)
(discussing the burden-shifting framework for a retaliation claim). Finally, contrary
to French’s suggestion on appeal, the district court did not abuse its discretion in
managing discovery in this case. See Stringfellow v. Perry, 869 F.2d 1140, 1143 (8th
Cir. 1989) (“District courts are afforded wide discretion in their handling of discovery
matters.”).

      We affirm the judgment.
                      ______________________________




                                          -2-